DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary B on 02/19/2021.
The application has been amended as follows:-
Claim 1 should read as follows:-
1.  A method for charging a battery pack including a plurality of cells connected in parallel, the method comprising:
setting a plurality of set cell charging currents including a respective set cell charging current desired for each cell of the battery pack;
charging the battery back with a total current (I) from a single current source;
sensing a plurality of cell currents flowing through each cell of the battery pack;
comparing a value proportional to each set cell charging current with a respective value proportional to the cell current flowing in the same respective cell; 

wherein modulating the cell current in a respective cell includes lowering the cell current flowing in the respective cell if the set charging current desired for the respective cell is lower than the cell current sensed for the comparison for the respective cell, or increasing the cell current flowing in the respective cell if the charging current desired for the respective cell is higher than the cell current sensed for the comparison for the respective cell.
Cancel claim 2
Claim 3 should read as follows:-
3.  The method according to claim 3, wherein setting a plurality of set cell charging currents for each cell of the battery pack, includes; 
dividing the total current into a number of sub-currents equal to the number of cells of the plurality of cells;
defining each set cell charging current as proportional to one of the sub-currents. 
Claim 5 should red as follows:-
5.  A battery charging circuit for a battery pack including a plurality of cells connected in parallel and connected to a current source, the battery pack including:
a sensing element configured to sense a total current provided by the current source;
a plurality of cell sensing elements configured to sense a cell current flowing through each cell of the plurality;


a plurality of comparators, each comparator configured to compare a value proportional to a set cell charging current corresponding to a respective cell with a value proportional to the cell current flowing through the same respective cell; 
a plurality of modulators, each modulator configured to modulate the cell current flowing through the respective cell on the basis of the comparison for the respective cell; and 
wherein modulating the cell current in a respective cell includes lowering the cell current flowing in the respective cell if the set charging current desired for the respective cell is higher than the cell current sensed for the comparison for the respective cell, or increasing the cell current flowing in the respective cell if the charging current desired for the respective cell is lower than the cell current sensed for the comparison for the respective cell.

Claims 6-9 and 11-13 should read as follows:-

6.   The battery charging circuit according to claim 5, wherein each modulator of the plurality is connected in series with  its respective cell.



8.   The battery charging circuit according to claim 5, wherein the comparator includes an operational amplifier in a comparator configuration, having as inputs a value proportional to the set cell charging current corresponding to its respective cell, and a value proportional to the cell current flowing through the same respective cell.

9. The battery charging circuit according to claim 8, wherein the modulator includes a transistor, a collector of the transistor being connected to one end of the respective cell.

11.  The battery charging circuit according to claim 6, wherein the partitioner circuit is included in a microprocessor.

12.  The battery charging circuit according to claim 11, wherein the microprocessor is configured to generate the set cell charging current for each cell and to receive a signal proportional to the cell current flowing through each cell.


Add claims 17-19
17.	The battery charging circuit according to claim 5, further comprising a protection circuit coupled between the battery pack and an external source, the protection circuit configured to measure at least one of cell voltages, integrated pack current, or temperature.
18.    The method according to claim 3, wherein values for each of the sub-currents are identical to each other
19. The method according to claim 3, wherein values for at least some of the sub-currents are different relative to each other.

Allowable Subject Matter
Claims 1 and 3-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, comparing a value proportional to each set cell charging current with a respective value proportional to the cell current flowing in the same respective cell; 
modulating the cell current flowing in at least one cell on the basis of the comparison for the respective cell; and 
wherein modulating the cell current in a respective cell includes lowering the cell current flowing in the respective cell if the set charging current desired for the respective cell is lower than the cell current sensed for the comparison for the respective cell, or increasing the cell current flowing in the respective cell if the charging current desired for the respective cell is higher than the  cell current sensed for the comparison for the respective cell. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 5 recites, inter alia, a partitioner circuit configured to divide the total current in a number of set cell charging currents equal to the number of cells in the plurality; a plurality of comparators, each comparator configured to compare a value proportional to a set cell charging current corresponding to a respective cell with a value proportional to the cell current flowing through the same respective cell; a plurality of modulators, each modulator configured to modulate the cell current flowing through the respective cell on the basis of the comparison for the respective cell; and 
wherein modulating the cell current in a respective cell includes lowering the cell current flowing in the respective cell if the set charging current desired for the respective cell is higher than the cell current sensed for the comparison for the respective cell, or increasing the cell current flowing in the respective cell if the charging current desired for the respective cell is lower than the cell current sensed for the comparison for the respective cell. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859